DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  
Method for fabricating single-domain epitaxial halide perovskite films and devices by evaporating at least one precursor onto a single crystal substrate

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 7 and 22 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Wang, et al. entitled “Two-dimensional van der Waals epitaxy kinetics in a three-dimensional perovskite halide,” Crystal Growth & Design, Vol. 15, pp. 4741-49 (2015) (hereinafter “Wang”) in view of U.S. Patent Appl. Publ. No. 2018/0151301 to Fetzer, et al. (“Fetzer”).  
Regarding claim 1, Wang teaches a method of fabricating a semiconductor structure (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
evaporating at least one precursor (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach a method of depositing a MAPbCl3 halide perovskite thin film by evaporating PbCl2 and MaCl); and
depositing an epitaxial film comprising a halide perovskite derived from the at least one precursor on a single crystal substrate (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which further teach that an epitaxial MAPbCl3 film is deposited onto a crystalline mica substrate with the (001) face exposed). 
Wang does not explicitly teach the deposition of a single-domain halide perovskite epitaxial film on a single-domain crystal substrate.  However, in Figs. 1-2 and ¶¶[0023]-[0035] as well as elsewhere throughout the entire reference Fetzer teaches an analogous method of depositing a single crystal organometallic halide ionic solid perovskite layer (210) such as MAPbCl3 onto a single crystal substrate (220).  In Fig. 2A and ¶¶[0027]-[0030] Fetzer specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Wang teaches that the evaporating and the depositing are performed by vapor deposition selected from the group consisting of molecular beam epitaxy, atomic layer deposition, thermal evaporation, evaporating, sputtering, pulsed laser deposition, electron beam evaporation, chemical vapor deposition, cathodic arc deposition, and electrohydrodynamic deposition (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials 3 film is performed by chemical vapor deposition).  

Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of U.S. Patent Appl. Publ. No. 2015/0122316 to Kenney, et al. (“Kenney”). 
Regarding claim 3, Wang and Fetzer do not explicitly teach that the at least one precursor comprises a first precursor corresponding to the formula AX, A’X, A’X2, or a combination thereof, and a second precursor corresponding to the formula BX2, B’X4, CX3, DX, or a combination thereof, and the method further comprises:  reacting the first precursor with the second precursor to form the halide perovskite, the halide perovskite corresponding to the formula AmBnXm+2n as claimed.  However, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  Then in ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  This is exemplified by at least Fig. 8 and ¶¶[0095]-[0096] which teach an embodiment of a PV cell (800) in which a p-type CsSnI3 layer is deposited onto a bottom conductive layer (804) as part of a bottom cell (802).  Thus a person of ordinary skill in the art would look to the teachings of Kenney and would readily recognize that an epitaxial halide perovskite such as CsSnI3 may be produced by deposition onto a single crystal substrate using precursor sources such as SnI2 and CsI with the motivation for doing so 
Regarding claim 4, Wang and Fetzer do not explicitly teach the composition of A, B, and X as claimed.  However, as noted supra with respect to the rejection of claim 3, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches the deposition of crystalline CsSnI3 in which A is Cs, B is Sn, and X is the halogen iodide.  
Regarding claim 5, Wang and Fetzer do not teach that the halide perovskite is CsSnI3.  However, as noted supra with respect to the rejection of claims 3 and 4, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches the deposition of a crystalline halide perovskite in the form of CsSnI3.  
Regarding claim 6, Wang and Fetzer do not explicitly teach that the at least one precursor comprises the halide perovskite, and the evaporating and depositing are performed by evaporating or sputtering of a target comprising the halide perovskite.  However, in ¶¶[0057]-[0069] Kenney teaches that deposition of CsSnI3 may be achieved by, for example, mixing the BY2 and AX source materials in an evaporator boat and then performing deposition by thermal evaporation.  
Regarding claim 8, Wang and Fetzer do not explicitly teach that the at least one precursor comprises a dopant.  However, in ¶¶[0029]-[0037] Kenney teaches that dopants can be included in the halide material in order to form a p- or n-type material for the fabrication of a PV cell.  

Claims 7, 9-11, 17-18, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of Kenney and still further in view of U.S. Patent No. 6,708,392 to Tidrow, et al. (“Tidrow”). 
Regarding claim 7, Wang and Kenney do not explicitly teach that there is a lattice misfit of less than or equal to 10% between the single-domain crystal substrate and the halide perovskite of the single-domain eptiaxial film.  However, in ¶[0027] Fetzer specifically teaches that the lattice match between the perovskite layer (210) and the substrate (220) is preferably less than or equal to 8%.  This is further supported by Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entirety of Tidrow which teach a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  In this case the lattice misfit between the NaCl or KCl substrate and the CsSnI3 thin film would be less than 10%.  
Regarding claim 9, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises a halide salt, a halide perovskite, an oxide perovskite, 3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 10, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises ionic crystals.  However, as noted supra with respect to the rejection of claims 7 and 9, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 11, Wang and Kenney do not explicitly teach that the single-domain crystal substrate comprises a halide salt selected from the group consisting of a metal halide salt, an alkali metal halide salt, an alkaline earth metal halide salt, a transition metal halide salt, and combinations thereof.  However, as noted supra with respect to the rejection of claims 7 and 9-10, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing epitaxial perovskite layers in which the perovskite is lattice-matched to a substrate having a cubic crystal structure such as LiF, NaCl, KF, or KCl.  Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Regarding claim 17, Wang and Kenney do not explicitly teach removing the single-domain epitaxial film comprising a halide perovskite from the single-domain crystal 3 thin film may be readily released from a single crystal substrate through the use of a release layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.  
Regarding claim 18, Wang and Kenney do not explicitly teach transferring the single-domain epitaxial film comprising a halide perovskite to a device.  However, as noted supra with respect to the rejection of claim 17, in Figs. 2A-E and col. 4, ll. 13-51 as well as elsewhere throughout the entire reference Tidrow teaches an embodiment in which a pseudo substrate is produced by initially depositing a layer (220) comprised of a rock salt material such as LiF, NaCl, KF, or KCl onto a substrate (230).  This is then followed by the deposition of a protective layer (240), the desired epitaxial perovskite layer (250), and the formation of a detector array (260) by depositing the desired contacts and 3 thin film may be readily released from the substrate and transferred to a PV cell through the use of a release layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.
Regarding claim 48, Wang does not explicitly teach that the single-crystal epitaxial film is pseudomorphic to the single crystal substrate.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0023]-[0035] as well as elsewhere throughout the entire reference Fetzer teaches an analogous method of depositing a single crystal organometallic halide ionic solid perovskite layer (210) such as MAPbCl3 onto a single crystal substrate (220).  In Fig. 2A and ¶¶[0027]-[0030] Fetzer specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220).  This is achieved by depositing the perovskite layer (210) onto a single crystal substrate (220) that is substantially lattice matched to the perovskite thin film (210).  In Fig. 2A Fetzer specifically teaches that the lattice constant of the perovskite layer (210) is matched to the lattice .  

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kenney and further in view of U.S. Patent No. 6,708,392 to Tidrow, et al. (“Tidrow”). 
Regarding claim 19, Wang teaches a method of fabricating a semiconductor structure (see, e.g., the Abstract, Figs. 1-4, and entire reference), the method comprising:
evaporating a first precursor corresponding to the formula AX, A’X, A’X2, or a combination thereof (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach evaporating MaCl); 
evaporating a second precursor corresponding to a formula BX2, B’X4, CX3, DX, or a combination thereof (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach evaporating PbCl2);
reacting the evaporated first precursor with the evaporated second precursor to form a halide perovskite corresponding to the formula AmBnXm+2n (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which teach that the PbCl2 and MaCl sources are evaporated to deposit a MAPbCl3
epitaxially growing a single domain film comprising the halide perovskite on a single crystal (see, e.g., Fig. 1 and Section 2 on Experiments and Results at pp. 4742-43 as well as Fig. S1 and the section on Materials and Methods in the Supplementary Information which further teach that an epitaxial single domain MAPbCl3 film is deposited onto a single crystal mica substrate with the (001) face exposed). 
Wang does not explicitly teach that the halide perovskite is CsSnI3.  However, in ¶¶[0029]-[0037] and ¶[0055] as well as elsewhere throughout the entire reference Kenney teaches that there are a number of known halide perovskites having desirable characteristics for use in photovoltaic cells and that this includes CsSnI3.  Then in ¶¶[0057]-[0069] Kenney further teaches that deposition of CsSnI3 may be achieved by co-deposition of sources of, for example, SnI2 and CsI onto a substrate by physical vapor deposition or chemical vapor deposition.  This is exemplified by at least Fig. 8 and ¶¶[0095]-[0096] which teach an embodiment of a PV cell (800) in which a p-type CsSnI3 layer is deposited onto a bottom conductive layer (804) as part of a bottom cell (802).  Thus a person of ordinary skill in the art would look to the teachings of Kenney and would readily recognize that an epitaxial halide perovskite such as CsSnI3 may be produced by deposition onto a single crystal substrate using precursor sources such as SnI2 and CsI with the motivation for doing so being to, for example, form one or more epitaxial halide perovskite layers having the desired bandgap for the production of a PV cell.  
Wang and Kenney do not explicitly teach that the single crystal substrate is comprised of a halide salt.  However, in Figs. 1-2 and col. 3, l. 23 to col. 4, l. 51 as well as elsewhere throughout the entire reference Tidrow teaches a method of growing 3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, a person of ordinary skill in the art would look to the teachings of Tidrow and would be motivate to utilize single crystal NaCl or KCl as a substrate for the deposition of CsSnI3 according to the method of Wang and Kenney with the motivation for doing so being to promote the growth of a higher quality single crystal CsSnI3 thin film for the production of a PV cell therefrom.  
Even if it is assumed arguendo that the method of Wang does not explicitly teach epitaxially growing a single domain film, this would have been obvious in view of the teachings of Tidrow.  As noted supra, in col. 3, l. 23 to col. 4, l. 51 Tidrow teaches that growth of a single crystal with fewer defects is promoted by providing a substrate which has a lattice constant that is substantially the same as the perovskite thin film.  Since CsSnI3 has a lattice constant of approximately 6.21 Å while NaCl and KCl have lattice constants of 5.64 and 6.29 Å, respectively, growth of a CsSnI3 thin film according to the method of Kenney onto a NaCl or KCl substrate as taught by Tidrow would necessarily result in the epitaxial growth of a single domain film of CsSnI3.  Where the claimed and prior art products are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2112.01.  
Regarding claim 20, Wang and Tidrow do not explicitly teach disposing a first lattice matched layer on the single-domain film comprising the halide perovskite to generate a quantum well with a type I heterojunction, a type II heterojunction, or a type III heterojunction.  However, in Fig. 8 and ¶¶[0095]-[0096] Kenney teaches an embodiment of a PV cell (800) in which varying bandgap materials are stacked.  The bottom cell (802) is formed by depositing a hole transporting layer of a p+ type CsSnI3 layer, an absorber layer of a p-type CsSnI3 layer, and then a window layer of an n+ type CsSnCl2I layer.  Thus, a person of ordinary skill in the art would look to the teachings of Kenney and would be motivated to dispose a first lattice-matched layer on the halide perovskite formed in the method of Wang, Kenney, and Tidrow in order to generate a quantum well with a type I, II, or III heterojunction as part of a process for forming a PV cell.  
Regarding claim 21, Wang does not explicitly teach disposing at least one additional bilayer comprising a second film comprising a halide perovskite and a second lattice matched layer on the first lattice matched layer, such that a heterojunction is formed between the second film and the first lattice matched layer to generate a semiconductor structure comprising at least one quantum well.  However, as noted supra with respect to the rejection of claim 20, in Fig. 8 and ¶¶[0095]-[0096] Kenney teaches an embodiment of a PV cell (800) in which varying bandgap materials are stacked.  The bottom cell (802) is formed by depositing a hole transporting layer of a p+ type CsSnI3 layer, an absorber layer of a p-type CsSnI3 layer, and then a window layer of an n+ type CsSnCl2I layer.  This is followed by the formation of a wide bandgap tunnel junction layer (808) of p++/n++ layers and a middle cell (806) comprised of a window layer of a n+ type CsSnF2Cl layer, 2Br layer, and a hole transporting layer of a p+ type CsSnBr3 layer.  Thus, a person of ordinary skill in the art would look to the teachings of Kenney and would be motivated to form at least one additional bilayer comprising a second film comprising a halide perovskite and a second lattice matched layer on the first lattice matched layer, such that a heterojunction is formed between the second film and the first lattice matched layer to generate a semiconductor structure comprising at least one quantum well as part of a process for forming a PV cell.  
Regarding claim 22, Wang does not explicitly teach that the single-domain film comprising the halide perovskite has a thickness of a monolayer of the halide perovskite to less than or equal to 3x the exciton Bohr radius of the halide perovskite. However, in ¶[0066] Kenney teaches that the flux from the flux from the AX and BY2 source materials can be adjusted to the desired ratio and for the desired duration in order to form single or multiple layers with a thickness in the range of 10 nm to 300 nm.  Since the thickness of the deposited halide perovskite determines the tunneling depth it is therefore considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal thickness, including in the range of one monolayer to 3x the exciton Bohr radius, for each layer of the halide perovskite contained within a PV cell necessary to produce the desired optical characteristics.  

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Fetzer and further in view of Tidrow and still further in view of U.S. Patent No. 4,421,592 to Shuskus, et al. (“Shuskus”). 
Regarding claim 16, Wang and Fetzer do not explicitly teach disposing a buffer layer on the single-domain crystal substrate prior to the depositing an halide perovskite on the single-domain crystal substrate, wherein the buffer layer comprises a halide salt.  However, in Figs. 2A-E and col. 4, ll. 13-51 as well as elsewhere throughout the entire reference Tidrow teaches an embodiment in which a pseudo substrate is produced by initially depositing a layer (220) comprised of a rock salt material such as LiF, NaCl, KF, or KCl onto a substrate (230).  This is then followed by the deposition of a protective layer (240), the desired epitaxial perovskite layer (250), and the formation of a detector array (260) by depositing the desired contacts and processing devices.  A bonded structure is fabricated by bonding the detector array (260) to a circuit (270) and the epitaxial perovskite layer (250) is then released from the substrate (230) by wet etching the rock salt structure (220) in water.  Thus, a person of ordinary skill in the art would look to the teachings of Tidrow and would readily recognize that a halide perovskite thin film such as CsSnI3 may be readily released from the substrate through the use of a buffer layer comprised of a lattice-matched rock salt structure such as LiF, NaCl, KF, or KCl which can be readily etched by immersion in water with the motivation for doing so being to produce free-standing CsSnI3 thin films for the production of one or more PV cells thereupon.  
Wang, Fetzer, and Tidrow do not explicitly teach that the buffer layer comprises a halide salt alloy.  However, in Fig. 1 and col. 2, l. 44 to col. 3, l. 32 as well as elsewhere .  

Response to Arguments
Applicant's arguments filed February 1, 2022, have been fully considered but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicants argue that Wang teaches that growth of the MAPbCl3 perosvkite is via van der Waals epitaxy onto mica substrates which does not produce single-domain films and that the mica substrates utilized in Wang are not inherently single-domain crystalline substrates.  See applicants’ 2/1/22 reply, pp. 22-24.  Applicants’ argument is noted, but is moot in view of the introduction of U.S. Patent Appl. Publ. No. 2018/0151301 to Christopher M. Fetzer (“Fetzer”) to teach the newly added claim limitations.  
Id. at p. 25.  This argument is not found persuasive as the teachings of Wang and Tidrow merely show that there is more than one way to produce a perovskite thin film.  Regardless of how the perovskite thin film is produced, the interaction between the film and the substrate clearly influences the resulting crystalline structure of the deposited thin film.  In Wang the process of van der Waals epitaxy facilitates the growth of crystalline layers on a wider range of substrates but, as acknowledged at p. 23 of applicants’ reply, van der Waals epitaxy produces many small crystalline domains that are partially ordered.  The teachings of Tidrow are relied upon to show that it is known in the art that single crystal films comprised of a single domain may be produced by performing film growth on a substrate that is lattice-matched to the film itself.  Thus, in order to form a higher quality single crystal layer that is comprised of a single domain as claimed a person of ordinary skill in the art would look to the teachings of Tidrow and would seek to use a single crystal substrate that is substantially lattice matched to the lattice parameter of the halide perovskite layer formed in the method of Wang.  This is further supported by the teachings of Fetzer which, in at least Fig. 2A and ¶¶[0027]-[0030], specifically teaches that in order to reproduce the lattice spacing (24) of the crystalline substrate (20) and thereby form a single crystal instead of polycrystalline layer there must be an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220) and that this may be achieved by 
Applicants then argue that Tidrow discloses the formation of perovskite oxides rather than perovskite halides and, hence, there is no reasonable expectation that Tidrow’s substrates for forming perovskite oxides would be suitable for the formation of Wang’s perovskite halides.  Id. at pp. 25-26.  This argument is not found persuasive as epitaxial growth would be reasonably expected to be attainable as long as there is a suitable lattice constant and crystal structure match between the film and substrate.  As noted supra, the Examiner’s position is clearly supported by at least Fig. 2 and ¶¶[0027]-[0030] of Fetzer which teach that a single crystal halide perovskite may be formed when there is an epitaxial relationship between the crystal structure (10’) of the perovskite layer (210) and the crystal structure (20) of the semiconductor substrate (220) and that this may be achieved by depositing the perovskite layer (210) onto a single crystal substrate (220) that is substantially lattice matched to the perovskite thin film (210).  Accordingly, a person of ordinary skill in the art would be motivated to perform the gas-phase halide perovskite deposition process of Wang on a lattice-matched single crystal substrate as per the teachings of Tidrow with the motivation for doing so being to produce a higher quality single crystal halide perovskite thin.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714